Fourth Court of Appeals
                                             San Antonio, Texas
                                                  September 22, 2020

                                                 No. 04-19-00119-CV

                      INFINITY COUNTY MUTUAL INSURANCE COMPANY,
                                        Appellant

                                                          v.

                                                  Michael TATSCH,
                                                      Appellee

                       From the 216th Judicial District Court, Gillespie County, Texas
                                          Trial Court No. 12977
                              Honorable N. Keith Williams, Judge Presiding


                                                    ORDER

Sitting:            Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice1

       The panel has considered Appellee’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.



                                                               _________________________________
                                                               Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2020.


                                                               ___________________________________
                                                               Michael A. Cruz,
                                                               Clerk of Court


1
    Dissents to the denial of the motion for rehearing.